Citation Nr: 0922208	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-39 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a dental disorder for 
Department of Veterans Affairs (VA) treatment purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran had active service for many years, retiring in 
May 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the VA Regional Office 
(RO).

In April 2008, the Veteran testified before the undersigned 
at the RO.


FINDINGS OF FACT

1.  The Veteran was discharged from service in May 2005.

2.  The Veteran's certificate of discharge or release bears a 
certification that the Veteran was not provided a complete 
dental examination and all appropriate dental treatment 
within 90 days prior to his discharge or release.

3.  There is no evidence that he was provided written notice 
of the eligibility requirements for VA outpatient dental 
treatment at the time of his discharge.

4.  The Veteran is not claiming that any of his missing teeth 
are the result of dental trauma.


CONCLUSION OF LAW

The Veteran is eligible for VA outpatient dental treatment on 
a one-time completion basis.  38 U.S.C.A. § 1712 (West 2002); 
38 C.F.R. §§ 3.381, 17.161 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in April 2006 told the Veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.  The 
Veteran was informed of what the evidence needed to show to 
substantiate service connection claims.  This letter also 
contained notice consistent with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, the Veteran received notice 
compliant with the VCAA prior to the initial adjudication of 
his claim.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran has not been 
afforded an examination on the issue decided herein.  With 
regard to his claim for treatment, the Board has granted 
entitlement to one-time treatment, as shown below.  With 
regard to compensation, the evidence shows the Veteran does 
not have and is not claiming to have a compensable dental 
disability.  As such, an examination was not warranted.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.


Analysis

The Veteran is claiming service connection for VA dental 
treatment purposes.  He has specified in several written 
statements that he is seeking dental treatment.  While the RO 
addressed compensable dental disabilities, it is clear from 
the Veteran's many statements that he is seeking VA dental 
treatment.  As such, the Board will evaluate the Veteran's 
claim on this basis and, as shown below, grant entitlement to 
treatment on a one-time completion basis.  During his most 
recent period of active service, the Veteran was treated for 
periodontitis.  Tooth number 30 was extracted in February 
2000.  A fixed partial denture was placed in July 2000.  He 
was also treated for caries of tooth number 15.  He received 
treatment for a broken bridge in September 2004.  He was in 
Iraq at the time, and only temporary treatment was available.  
In November 2004, a root canal was performed on tooth number 
11.  In April 2005, the Veteran was diagnosed with gingivitis 
and periodontitis.  A bridge was again replaced in May 2005.

The Veteran's DD-214 shows that he was not provided with a 
complete dental examination and all appropriate treatment 
within 90 days prior to separation.

The Veteran does not have and has not contended that he has 
missing teeth that are not replaceable by suitable 
prosthesis.  He has not contended that he incurred any dental 
trauma during service or that he has any of the compensable 
dental disabilities listed in the rating schedule.  As such, 
service connection for a compensable dental disability is 
denied.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
4.150, Diagnostic Codes 9900-9916 (2008).

Thus, the Board finds, and the Veteran has asserted, that he 
is claiming service connection for dental disorders that are 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  See 38 C.F.R. § 3.181.

Since the Veteran does not have missing teeth that are not 
replaceable, consideration will not be given to 38 C.F.R. § 
17.161(a), which is only applicable to those veterans that 
have missing teeth that are not replaceable.  See Simington 
v. West, 11 Vet. App. 41, 44 (1998).

The Veteran has not indicated that he lost his teeth as the 
result of combat wounds or other service trauma.  Thus, 38 
C.F.R. § 17.161(c), regarding dental trauma, is not 
applicable to his claim.  It is also noted that the Veteran 
was not a prisoner of war, and 38 C.F.R. § 17.161(d)(e) are 
not applicable to his claim.  Nor is it shown that the 
Veteran has indicated that his dental disorder is aggravating 
a service connected disability; consequently 38 C.F.R. § 
17.161(g) is not applicable to his claim.  In addition, the 
Veteran's service connected disabilities are not rated as 100 
percent disabling by schedular evaluation, he is not rated as 
100 percent disabled due to individual unemployability, and 
he is not a Chapter 31 vocational rehabilitation trainee.  
Therefore, 38 C.F.R. § 17.161(h)(i) are not applicable to his 
claim.

Those having a service-connected noncompensable dental 
condition or disability shown to have been in existence at 
the time of discharge or release from active service, which 
took place after September 30, 1981, may be authorized any 
treatment indicated as reasonably necessary for the one-time 
correction of the service-connected noncompensable condition, 
but only if: (A) They served on active duty during the 
Persian Gulf War and were discharged or released, under 
conditions other than dishonorable, from a period of active 
military, naval, or air service of not less than 90 days, or 
they were discharged or released under conditions other than 
dishonorable, from any other period of active military, 
naval, or air service of not less than 180 days; (B) 
Application for treatment is made within 90 days after such 
discharge or release; (C) The certificate of discharge or 
release does not bear a certification that the Veteran was 
provided, within the 90-day period immediately before such 
discharge or release, a complete dental examination 
(including dental X-rays) and all appropriate dental 
treatment indicated by the examination to be needed; and, (D) 
VA dental examination is completed within six months after 
discharge or release, unless delayed through no fault of the 
Veteran.  38 C.F.R. § 17.161(b)(1) (2008).

Recently, the time limit for application for treatment has 
been extended to 180 days.  The final rule implementing this 
change was published on October 8, 2008.  73 Fed. Reg. 58875- 
76 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
17.161(b)(1)).  As this is more favorable to the Veteran, 
this time limit will be applied.  VAOPGCPREC 3-2000 (April 
2003).

38 U.S.C.A. § 1712(a)(2) provides that a veteran who is to be 
released from service shall be given a written explanation of 
the eligibility requirements for VA outpatient dental 
treatment.  The explanation shall be signed by the service 
member, or shall include a certification that the member 
refused to sign.  If there is no certification of record, the 
time limit is not considered to have begun.  See Mays v. 
Brown, 5 Vet. App. 302, 306 (1993).

In this case, the Veteran's service medical records show that 
he received treatment for periodontal disease, caries, a root 
canal, and loose bridges while on active duty.  The record 
shows that the veteran applied for service connection for a 
dental disability on December 12, 2005, over 180 days 
following his discharge from service at the end of May 2005.  
Review of the record does not, however, reveal any evidence 
showing that the Veteran signed a certification that he was 
given a written explanation of the eligibility requirements 
for VA outpatient dental treatment.  His separation document 
indicated that he was not provided with a complete dental 
examination and all appropriate dental services and treatment 
within 90 days prior to separation.  As such, although he is 
not shown to have applied for dental treatment within 180 
days of his discharge from service, he is found eligible for 
VA dental treatment on a one-time completion basis.  
Accordingly, and resolving all reasonable doubt in the 
Veteran's favor (see 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 
3.102), the Board finds that eligibility for VA outpatient 
dental (Class II(a)) treatment, on a one-time completion 
basis, is established.  See 38 C.F.R. § 17.161(b)(1).


ORDER

Service connection for dental disorder solely for the purpose 
of obtaining VA outpatient dental treatment on a one-time 
completion basis is granted.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


